209 A.2d 705 (1965)
STATE,
v.
Douglas G. BROWN.
Ex.No. 10685.
Supreme Court of Rhode Island.
April 28, 1965.
Supplemental Opinion May 12, 1965
*706 J. Joseph Nugent, Atty. Gen., Corinne P. Grande, Special Counsel, for State.
Aram K. Berberian, for defendant.
On Motion for Leave to Reargue.
PER CURIAM.
An inspection of the record discloses that this cause and the papers therein were certified to this court by the clerk of the superior court of the county of Kent following a disallowance of the defendant's bill of exceptions by a justice of that court. The truth of the exceptions not having thereafter been established in this court as provided by G.L. 1956, § 9-24-22, the cause together with the papers previously certified are remanded to the superior court for further proceedings.

SUPPLEMENTARY ORDER.
After our decision in this case the defendant moved for leave to reargue and gave as reason therefor that our remand to the superior court for further proceedings would result in a justice of that court exercising appellate jurisdiction over his own acts. It appearing that reargument is unnecessary to establish the merit of the ground asserted, we exercise the discretion conferred on us by G.L. 1956, § 9-24-22, and order that the papers herein be restored to the clerk of this court.
The case shall not be in order for assignment for hearing on its merits until the truth of the exceptions previously disallowed in the superior court shall have been established in this court in the manner provided by § 9-24-22.